The Court,


Wooden, J.,

charged the jury: That the action would lie on the contract between the parties alleged in the case, and if they were satisfied from the evidence that there was any balance due from the lodge to the decedent or his administratrix, the plaintiff in the action, after deducting the payments which had been made by the lodge, the defendant, and which were not denied or disputed, they should find a verdict for the plaintiff for that amount with interest from the death of the decedent.